DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites a threshold event without defining any parameters to define the event.  An event can be arbitrary or someone’s mind, therefore indefinite.  Examiner suggests defining a variable, like EMF, as defined in the para 41 of instant specification (PGPUB US20210156747 of instant specification).  Claims 19 and 20 are rejected under 112(b) as they depend on the rejected independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (DE102008007740 attached EPO translation, hereinafter Abraham) in view of Lewis et al. (5,986,261 hereinafter Lewis).

Regarding claim 1, Abraham teaches a coaxial thermocouple, comprising: 
a wire (4, 1b Fig 5); an insulation layer surrounding the wire (3 Fig 5); a sheath surrounding the insulation layer (2b Fig 5); and an electrical junction formed between the wire and the sheath and at one longitudinal end of the coaxial thermocouple (end connecting 1a and 1b Fig 5), the electrical junction comprising a swaged end with an outer diameter of the sheath reducing in diameter along a longitudinal length of the coaxial thermocouple until the sheath contacts the wire within the insulation layer.  
However, Abraham does not teach the electrical junction comprising a swaged end with an outer diameter of the sheath reducing in diameter along a longitudinal length of the coaxial thermocouple until the sheath contacts the wire within the insulation layer.  
Lewis teaches the electrical junction comprising a swaged end (16, 12, 24 20 Fig 1) with an outer diameter of the sheath reducing in diameter along a longitudinal length of the coaxial thermocouple until the sheath contacts the wire within the insulation layer (20 Fig 1).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include tapered tip as taught by Lewis as a matter of choice, design consideration. See MPEP 2144.04 (IV-B). Please note that in the instant application, paragraph 20, 30 (PGPUB US20210156747 of instant specification), applicant has not disclosed any criticality for the claimed limitations.   Furthermore, A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to claims 3 and 4, Abraham does not teach an outer diameter of the coaxial thermocouple is within a range of about 0.1/0.254 mm and about 3.175 mm.  
Lewis teaches an outer diameter of the coaxial thermocouple is within a range of about 0.1 mm and about 3.175 mm (1.2/0.3 mm col 4 lines 1-5).  
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include desired outer diameter as taught by Lewis for design consideration.  Furthermore, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 6, Abraham teaches each of the wire and the sheath are doped with a dopant (mixture of ceramic materials para 17) reducing a brittleness of the wire and the sheath.  Regarding brittleness, Abraham teaches very similar mixture material like silicon oxide, and different mixtures would produce different brittleness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (DE102008007740 attached EPO translation, hereinafter Abraham) in view of Lewis et al. (5,986,261 hereinafter Lewis) as applied to claim 1, further in view of Rempe et al. (2008/0205483 hereinafter Rempe).
	With respect to claim 2, the combination (Abraham modified by Lewis) does not teach the wire comprises one of molybdenum (Mo) or niobium (Nb), and wherein the sheath comprises the other of molybdenum (Mo) or niobium (Nb).  
	Rempe teaches the wire comprises one of molybdenum (Mo) or niobium (Nb) (para 27), and wherein the sheath/2nd wire comprises the other of molybdenum (Mo) or niobium (Nb) (para 27).  
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include the said metals as thermocouple wires as taught by Rempe for measuring high temperature.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (DE102008007740 attached EPO translation, hereinafter Abraham) in view of Lewis et al. (5,986,261 hereinafter Lewis) as applied to claim 1, further in view of Streicher (2006/0067377).
Regarding claim 5, the combination (Abraham modified by Lewis) does not teach the coaxial thermocouple exhibits a polynomial fitted electromotive force curve of output voltage vs. temperature.  Abraham teaches generating electric voltage based on Seebeck effect that translates into temperature (para 2).
	Streicher teaches the coaxial thermocouple exhibits a polynomial fitted electromotive force curve of output voltage vs. temperature (para 30).
.
 
Claims 7, 8, 11, 13, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (DE102008007740 attached EPO translation, hereinafter Abraham) in view of Rempe et al. (2008/0205483 hereinafter Rempe).
Regarding claim 7, Abraham teaches a coaxial thermocouple, comprising: 
a wire comprising a first material (4. 1b Fig 5); an insulation layer surrounding the wire (3 Fig 5); a sheath surrounding the insulation layer (2b Fig 5), the sheath comprising a second material; and an electrical junction formed between the wire and the sheath and at one longitudinal end of the coaxial thermocouple (end connecting 1a and 1b Fig 5).
However, Abraham does not teach the first material comprises one of molybdenum (Mo) or niobium (Nb) and the second material comprises the other of molybdenum (Mo) or niobium (Nb).  
Rempe teaches the wire comprises one of molybdenum (Mo) or niobium (Nb) (para 27), and wherein the sheath/2nd wire comprises the other of molybdenum (Mo) or niobium (Nb) (para 27).  
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include the said metals as thermocouple wires as taught by Rempe for measuring high temperature.  
	With respect to claim 8, Abraham does not teach the wire comprises molybdenum (Mo) and the sheath comprises niobium (Nb).  
Rempe teaches the wire comprises one of molybdenum (Mo) or niobium (Nb) (para 27), and wherein the sheath/2nd wire comprises the other of molybdenum (Mo) or niobium (Nb) (para 27).  
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include the said metals as thermocouple wires as taught by Rempe for measuring high temperature.  
Regarding claim 11, Abraham does not teach the wire comprises molybdenum (Mo) doped with one or more of potassium (K), silicate (SiO4)4-, tungsten (W), or silicon (Si) by an amount within a range of about 100 ppm and about 300 ppm per dopant.  
Rempe teaches the wire comprises molybdenum (Mo) doped with one or more of potassium (K), silicate (SiO4)4-, tungsten (W), or silicon (Si) by an amount within a range of about 100 ppm and about 300 ppm per dopant (para 12, 21).  
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include the said metals with appropriate ratios as thermocouple wires as taught by Rempe for measuring high temperature.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).
With respect to claim 13, Abraham does not teach sheath comprises niobium (Nb) doped with zirconium (Zr) by an amount within a range of about 0% and about 2% by weight.  
Rempe teaches sheath comprises niobium (Nb) doped with zirconium (Zr) by an amount within a range of about 0% and about 2% by weight (para 12).  
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include the said metals with appropriate ratios as thermocouple wires as taught by Rempe for measuring high temperature.  

Regarding claim 14, Abraham does not teach the wire comprises a molybdenum- niobium alloy having an amount of niobium (Nb) within a range of about 5% and 15% niobium (Nb) by mass.  
Rempe teaches the wire comprises a molybdenum- niobium alloy having an amount of niobium (Nb) within a range of about 5% and 15% niobium (Nb) by mass (para 12, 21).  
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include the said metals with appropriate ratios as thermocouple wires as taught by Rempe for measuring high temperature.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).
Regarding claim 16, Abraham teaches the insulation layer comprises one or more of Alumina (A1203), Silica (SiO2), Zirconia (ZrO2), or Yttria (Y203) (para 16).  
Claims 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (DE102008007740 attached EPO translation, hereinafter Abraham) in view of Rempe et al. (2008/0205483 hereinafter Rempe), as applied to claim 7, further in view of Lewis et al. (5,986,261 hereinafter Lewis).
Regarding claims 9 and 17, the combination does not teach electrical junction comprises a swaged end with an outer diameter of the sheath reducing in diameter along a longitudinal length of the coaxial thermocouple until the sheath contacts the wire within the insulation layer.  
Lewis teaches the electrical junction comprising a swaged end (16, 12, 24 20 Fig 1) with an outer diameter of the sheath reducing in diameter along a longitudinal length of the coaxial thermocouple until the sheath contacts the wire within the insulation layer (20 Fig 1).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include tapered tip as taught by Lewis as a matter of choice, design consideration. See MPEP 2144.04 (IV-B). Please note that in the instant application, paragraph 20, 30 (PGPUB US20210156747 of instant specification), applicant has not disclosed any criticality for the claimed limitations.   Furthermore, A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rempe et al. (2008/0205483 hereinafter Rempe).
Regarding claims 18 and 19, Rempe teaches a method of forming a coaxial thermocouple (para 11, claim 1), comprising: 
heating a wire and a sheath of the coaxial thermocouple to at least 1400 °C (baked hours at 120 C: para 29) ; and maintaining a temperature of the wire and the sheath of the coaxial thermocouple (para 29).
However, Lewis does not teach heating at 1400 degrees and detecting an event.  Lewis teaches recording temperature over time (Fig 6).
.
 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rempe et al. (2008/0205483 hereinafter Rempe) as applied to claim 18, further in view of Streicher (2006/0067377).
Regarding claim 20, Rempe does not teach the threshold event comprises achieving a fitted electromotive force curve of the coaxial thermocouple that reaches a d(Voltage)/d(time[hr]) of less than 0.001 at operating temperatures above 1400°C.  Lewis teaches recording temperature at higher temperature (Fig 6) and any defined values can be labelled as an event.
Streicher teaches the coaxial thermocouple exhibits a polynomial fitted electromotive force curve of output voltage vs. temperature (para 30).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a polynomial fit algorithm as taught Streicher for measuring temperature accurately.
Allowable Subject Matter
Claims 10, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The primary reference Abraham does not teach thermocouple wire comprising molybdenum doped with lanthanum, sheath comprising niobium doped with phosphorous and sheath comprising a molybdenum-niobium alloy having an amount of molybdenum.



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
	Condie et al. (9,182,364) teaches a thermocouple with different alloys and metal compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855